Title: Horatio G. Spafford to Thomas Jefferson, 9 January 1816
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Esteemed Friend—
            Albany, 1 Mo. 9, 1816.
          
          I am very thankful for thy attention, nor was it yet too late ‘to be useful to me,’ nor is it still.
          My long Essay on establishing a School of Science, &c. had not, probably, reached thee, at the date of thy Letter, Dec. 27, ’15. I hope thou wilt have time to examine it, & to favor me with thy opinion, & advice. It  has been read by several of our most eminent Literary characters, & some 4 or 5 theologians, who say they approve  the sentiments, & should be glad to see it in print. I am anxious to dedicate the Essay to thee, though I shall publish it in my Magazine. Under thy auspices, it might do much good; & the very authority of thy Name, known as the most distinguished patron of liberal opinions, would keep the little theologians in awe. I am also anxious that the Essay should be so published during thy life, that all the effect may be secured to it which every circumstance can conspire to give.
          During the next Summer, (should I not see thee before that time, for I intend going to Washington this Winter,) I purpose to Send thee a Paper on the Art of making Iron & Steel, from our native Ores. This Paper is now in the hands of my friend David Parish, at Philadelphia, for perusal. The invention will make a saving of one half the expense in making Cast-Steel, & from ¼ to ⅓ in making Iron. I dare not entrust it to our Patent Office, nor shall I make it public, until a better system prevails. My Cast-Steel is as ductile & weldable & malleable as the best German bar, or English blister steel. Would the Government give me the chance that I ought to have for introducing my improvements, I would soon make a fortune for myself, & greatly benefit the public. Could I obtain some office that would aid me in my need, I should be glad—but whenever the law of the land shall secure to original inventors the safe possession of their rights, & extend the period to 30 years, I will ask nothing more of the government. Thou couldst do much, by thy opinion, toward promoting this great object, as just as necessary for the public good. I am perfectly astonished that Dr Thornton should be retained in the Patent Office, when there are so many complaints against him. For myself, I can only say that I would not entrust any important invention to him, if ever so anxious to secure a right by Patent. He is, in my opinion, (but thou must know him much better than I can,) a very dishonest man, & dishonorable; & I know that he is a deadly foe to Col. Monroe, & the President, & in short the whole Administration.
          With offering an apology for so long a Letter, I close with assurances of my esteem.
          H. G. Spafford.
        